 
LOAN AGREEMENT


* * * * * * * * * *
 
THIS LOAN AGREEMENT, made March 2, 2009, among FIRSTFLIGHT,INC., a Nevada
Corporation and AIRBORNE, INC., a New York Corporation (collectively and
individually the “Borrower”). MARGESON AND ASSOCIATES, INC, a New York
Corporation, FBO AIR WILKES-BARRE, INC. a Pennsylvania Corporation, FBO
AIR-GARDEN CITY, INC., a Kansas Corporation,  FIRSTFLIGHT HELIPORT, LLC, a New
York Limited Liability Company, FIRSTFLIGHT MANAGEMENT, LLC, a Delaware Limited
Liability Company, BRAKE AND WHEEL SERVICE, INC., and individually WILLIAM
WACHTEL and JOHN DOW (collectively the “Guarantors”), and FIVE STAR BANK, a New
York State bank, having an office at 55 North Main Street, Warsaw, New York
14569 (the “Lender”).
 
WITNESSETH:
 
WHEREAS, the Lender has agreed to extend to the Borrower the loan described on
the attached Exhibit “A” (collectively and individually, the “Loan”); and
 
WHEREAS, the Loan is (a) evidenced by and payable in accordance with the terms
of a Promissory Note, and (b) secured by a General Security Agreement, as
defined in Exhibit “B” attached hereto; and
 
WHEREAS, the Guarantor has guaranteed repayment of the Loan pursuant to a
guaranty of even date herewith (the “Guaranty”); and
 
WHEREAS, the Borrower, Guarantor and the Lender have agreed to certain terms
governing the Loan.
 
NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto agree for themselves, their
successors and assigns as follows:
 
1.0           Representations and Warranties.  Borrower represents and warrants
as of the date hereof and as of the date of any advance made by the Bank
hereunder that:
 
1.1           Indebtedness.  Except as disclosed in the financial statements
referred to in Section 2.5 hereof, the Borrower has no outstanding indebtedness
or contingent liabilities (including without limitation “off balance sheet”
liabilities and reimbursement liabilities or contingent liabilities related to
letters of credit) other than trade payables not yet due incurred in the
ordinary course of business.
 
1.2           Financial Statements and Other Information.  All balance sheets,
earnings statements and other financial data which have been or shall hereafter
be furnished to the Bank as of the dates and the results of operations for the
periods for which the same are furnished to the Bank, and all other information,
reports and other papers and data furnished to the Bank are or will be, at the
time the same are so furnished, accurate and correct in all material respects
and each financial statement referred to herein was and will be prepared in
accordance with generally accepted accounting principles consistently applied.
 

--------------------------------------------------------------------------------


 
2
 
1.3           Title of Property.  Except as set forth on Exhibit “C” hereto
annexed, none of the assets of Borrower are, as of the date hereof, subject to
any mortgage, pledge, lien or encumbrance except to the Bank.
 
1.4           Litigation.  Except as set forth on Exhibit “D” hereto annexed,
there is no action, suit or proceeding at law or in equity by or before any
governmental instrumentality or other agency now pending, or, to the knowledge
of Borrower, threatened against or affecting the Borrower or any properties or
rights of the Borrower which, if adversely determined, would materially impair
the right of the Borrower to carry on business substantially as now conducted or
would materially adversely affect the financial condition of Borrower.
 
1.5           Governmental Approval.  No approvals or consents of any public
regulatory body or bodies are required for the valid authorization, making or
delivery of this Note, the borrowings hereunder, or any other action to be taken
hereunder or in connection herewith by Borrower.
 
1.6           Retirement Plans.  Each qualified retirement plan of Borrower that
is subject to any provisions of the Employee Retirement Income Security Act of
1974 and the regulations adopted pursuant thereto (“ERISA”) is being
administered in accordance with the documents and instruments governing such
Plan(s), and such documents and instruments are consistent with the applicable
provisions of ERISA.  With respect to any such Plan(s), there has not been
incurred any material accumulated unfunded deficiency under the terms of ERISA
nor has there been incurred any material liability to the Pension Benefit
Guaranty Corporation.
 
1.7           Taxes.  Borrower has duly filed all federal, state and local
income, sales, property and other tax returns required to be filed and has paid
all taxes shown on such returns.
 
1.8           Organization.  FirstFlight, Inc. is a Nevada Corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is authorized to do business in Nevada and New York and Airborne,
Inc. is a New York Corporation duly organized, validly existing and in good
standing under the laws of the State of New York and both Borrowers have the
power and authority to transact the business in which it is engaged, is duly
licensed or qualified and in good standing in each jurisdiction in which the
conduct of such business required such licensing or qualification and has all
necessary power and authority to enter into this Agreement and to execute,
deliver and perform this Agreement, the Note and any other documents executed in
connection herewith, all of which have been duly authorized by all proper and
necessary action.
 
1.9           Approvals.  All necessary action on the part of the Borrower,
including approval to the extent required, relating to the authorization of the
execution and delivery of this Agreement and all related documents and
instruments and the performance of the obligations of the Borrower hereunder the
thereunder has been taken and is in full force and effect.
 

--------------------------------------------------------------------------------


 
3
 
1.10           Valid and Binding Obligation.  This Agreement, and any other
document executed in connection herewith, and the Note when executed and
delivered, will constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms.  The execution
and delivery by the Borrower of this Agreement and all related documents and
agreements, and the performance by the Borrower of its obligations under this
Agreement and all related documents and agreements will not violate any
provision of law or the Borrower’s Certificate of Incorporation/Articles of
Organization/Partnership Agreement or other organizational documents or
agreements.  The execution, delivery and performance of this Agreement and all
related documents and agreements, and the consummation of the transactions
contemplated hereby will not violate, be in conflict with, result in a breach
of, or constitute a default under any material agreement to which the Borrower
is a party or by which any of its assets or properties is bound, or any order,
writ, injunction or decree of any court or governmental instrumentality, and
will not result in the creation of imposition or any lien, charge or encumbrance
upon any of its assets or properties.
 
1.11           Franchises and Permits.  The Borrower has all franchises, permits
and licenses and other authority as are necessary to enable the Borrower to
conduct its business as being conducted, and the Borrower is not in default
under any such franchises, permits, licenses or authority.
 
1.12           Patents, Trademarks and Authorizations.  The Borrower owns or
possesses all patents, trademarks, service marks, tradenames, copyrights,
licenses, authorizations and all rights with respect to the foregoing, necessary
to the conduct of its business as now being conducted without any material
conflict with the rights of others.
 
1.13           Contracts and Agreements.  The Borrower is not a party to any
contract or agreement that materially adversely affects its business, property,
assets or condition (financial or other) and the Borrower is in compliance in
all material respects with all contracts and agreements to which it is a party.
 
2.0           Borrowing Base Formula:
 
2.1           Advances under the Note shall be limited to 70% of eligible valid
and true accounts receivable of Borrower due for less than 90 days from the date
of the invoice.
 
2.2           Ineligible receivables shall include but not be limited to (i)
foreign accounts receivables and (ii) amounts due from affiliates and
subsidiaries, or (iii) receivables which are offset by a liability or debt or
payable owed by the Borrower to the same account vendor or company, and (iv)
government based or affiliated accounts receivables.
 
2.3           The Borrower must provide a monthly borrowing base certificate in
form and content acceptable to the Bank which must be certified to be true,
accurate and correct by officers of the Borrower.
 
3.0           Affirmative Covenants.  Borrower covenants and agrees that
Borrower shall:
 
3.1           Insurance.  Maintain adequate insurance at all times on Borrower’s
insurable properties against fire, theft and other hazards with responsible
companies and in such amounts and against such risks as is usually carried by
owners of similar businesses and properties.  Borrower shall promptly deliver to
the Bank certificates of insurance with appropriate endorsements designating the
Bank as a named insured or loss payee.
 

--------------------------------------------------------------------------------


 
4
 
3.2           Maintenance of Properties.  Maintain, preserve and keep Borrower’s
plants, properties and other tangible assets in good repair, working order and
condition and from time to time make, or cause to be made, needful and proper
repairs, renewals, replacements, betterments and improvements thereto so that
the business carried on in connection therewith may be properly and
advantageously conducted at all times.
 
3.3           Examination of Books.  Permit the Bank’s representative, at any
reasonable time and from time to time, to (a) examine books and records and to
make extracts therefrom and (b) discuss financial affairs, condition and
accounts of Borrower and Guarantors with the Borrower and Guarantor accountants.
 
3.4           Claims and Taxes.  Pay, prior to the date on which they become
delinquent, all of Borrower’s debts and obligations, and all taxes, assessments
and governmental charges imposed upon or against Borrower, and all lawful claims
for labor, materials and supplies.
 
3.5           Financial Statements.  Keep all books of account in accordance
with generally accepted accounting principles and will furnish or cause to be
furnished to the Bank:
 
3.5.1           Within One Hundred Twenty (120) days after the close of each
fiscal year, copies of the Borrower’s tax returns along with all schedules
thereto.
 
3.5.2           Within One Hundred Twenty (120) days after the close of each
fiscal year, the balance sheet and statement of income and changes in financial
position together with supporting schedules, in review form, and prepared by an
independent accounting firm whose members are also members of the American
Institute of Certified Public Accountants, showing the financial condition of
the Borrower at the close of such year and the results of operations of the
Borrower during such year.
 
3.5.3           FirstFlight, Inc. shall deliver to the Bank monthly interim
internally prepared financial statements certified to be true, accurate and
correct by officers of the Borrower commencing March of 2009 and each month
thereafter.
 
3.5.4           Promptly, from time to time, such other information regarding
the operations, business, affairs and financial condition of the Borrower as the
Bank may request.
 
3.6           Guarantors’ Financial Statements.  Furnish, or cause to be
furnished, to the Bank with respect to each Guarantor:
 
3.6.1           Within One Hundred Twenty (120) days after the close of each
fiscal year, copies of the Guarantor’s tax returns along with all schedules
thereto.
 
3.6.2           Within One Hundred Twenty (120) days after the end of each
calendar year and as of the end of such calendar year, a personal financial
statements on the Bank’s standard form for each Guarantor which is a natural
person certified to be correct by such person (the form of said certification to
be satisfactory to the Bank).
 
3.6.3           Promptly from time to time such other information regarding the
business affairs and financial condition of each such person as the Bank may
request.
 

--------------------------------------------------------------------------------


 
5
 
3.7           Adverse Actions.  Notify the Bank promptly in writing in the event
any litigation or proceeding including but not limited to any adverse claims or
notices or actions directly or indirectly relating to the environmental
condition of any property securing the Loan is instituted or threatened against
Borrower.
 
3.8           ERISA Actions.  Notify the Bank promptly in writing in the event
Borrower knows or has reason to know that any termination event (a reportable
event as defined in Section 4043(b) of ERISA) or any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer any plan has occurred.
 
3.9           Expenses of Bank.  Pay or reimburse the Bank on demand for any and
all reasonable out-of-pocket expenses (including attorneys’ fees and expenses)
which the Bank paid or incurred in connection herewith, or any other
agreement(s) called for hereunder and any filing related hereto, and the
expenses (including reasonable attorneys’ fees) relating to the repossession,
storage or sale of assets in which the Bank has a security interest and to the
collection of the obligations of Borrower hereunder, or in connection herewith.
 
3.10           Maintain Existence.  Maintain its existence in good standing and
remain or become duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business requires such qualification or
licensing.
 
3.11           Bank Depository.  The Bank shall be designated and shall continue
to be the depository of the funds of the Borrower with respect to operating,
checking, savings and direct deposit payroll accounts.
 
3.12           Franchises and Permits.  Preserve and keep in full force and
effect all franchises, permits, licenses and other authority as are necessary to
enable it to conduct its business as being conducted on the date hereof, and to
comply in all material respects with all laws, regulations and requirements now
in effect or hereafter promulgated by any property constituted governmental
authority having jurisdiction over Borrower or its business.
 
3.13           Payments on Note.  Make all payments as and when required by this
Agreement and the Note and any other agreements related thereto or hereto.
 
4.0           Negative Covenants.  Except with the prior written consent of the
Bank, the Borrower will not:
 
4.1           Type of Business.  Engage in any business other than the type
conducted and operated during the present and preceding calendar year.
 
4.2           Other Indebtedness.  Incur, create, assume or permit to exist any
indebtedness or liability on account of deposits or advances or any indebtedness
or liability for borrowed money, or any other indebtedness or liability except
indebtedness to the Bank, Current Accounts Payable and other Current Liabilities
arising out of transactions, other than borrowings, in the ordinary course of
business.
 

--------------------------------------------------------------------------------


 
6
 
4.3           Limitation on Liens.  Create or suffer to exist any mortgage,
pledge, lien, security interest or encumbrance on any of its property or assets
now owned or hereafter acquired, or enter into any arrangement for the
acquisition of property subject to a conditional sales agreement or other title
retention arrangement except (a) liens in connection with Workmen’s
Compensation, Unemployment Insurance and other Social Security obligations, (b)
liens, securing performance of surety and appeal bonds and other liens of like
nature arising in the ordinary course of business, (c) mechanic’s, workmen’s,
materialmen’s or other like liens arising in the ordinary course of business in
respect of obligations not yet due or being contested in good faith, (d) liens
for taxes, assessments or governmental charges or levies on it or its properties
not delinquent or being contested in good faith, and (e) mortgages, pledges and
other liens to the Bank.
 
4.4           Disposal of Accounts, Notes.  Sell, assign, discount or otherwise
dispose of any Accounts Receivable or bills, notes or other commercial paper,
with or without recourse to Borrower.
 
4.5           Contingent Liabilities.  Guaranty, endorse or otherwise in any way
be or become responsible for obligations of any other person except to the Bank,
whether by agreement to purchase indebtedness, or agreement for furnishing funds
through the purchase of goods, supplies or services (or by way of stock
purchase) capital contribution, advance or loan for the purpose of paying or
discharging any indebtedness or obligation of any other person, or agreement to
maintain minimum capital or net worth of any other person, or otherwise,
excepting from the purview of this clause, endorsements of negotiable
instruments for collection and guarantees to the Bank.
 
4.6           Loans and Investments.  Except for loans to key employees which
loans in the aggregate do not exceed $50,000.00, make any loan or advance of
money or property to, or any investment (whether by stock or other security
acquisition, or by purchase, or otherwise) in any person, firm, corporation or
entity of any kind, excepting investments in U.S. Government Bonds and
obligations, certificates of deposit issued by a member bank of the Federal
Reserve System, and investments in commercial paper which at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s Investor Service, Inc. or Standard & Poor’s
Corporation.
 
4.7           Sale of All or Substantially All of Assets.  Assign, transfer,
sell, lease or otherwise dispose of all or a substantial part of Borrower’s
assets.
 
4.8           Leases.  Enter into any arrangement with any lender or investor
providing for the leasing by the Borrower of any property, real or personal, (a)
which has been or is to be sold or transferred to such lender or investor, or
(b) in the case of real property, on which one or more buildings have been or
are to be constructed by such lender or investor, and which in either case was
for the purpose of leasing such property to the Borrower nor will the Borrower,
become liable as lessee on any lease.
 
4.9           Mergers and Acquisitions.  Liquidate or dissolve or enter into any
consolidation, merger, partnership, joint venture, syndicate or other
combination or purchases or acquire or incur liability for the purchase or
acquisition of any or all of the assets or business of any person, firm, or
corporation.
 
4.10           Material Changes.  Permit any material change to be made in the
character of the business of the Borrower, or in its executive management, or in
the nature of its operations as carried on as of the date hereof.
 

--------------------------------------------------------------------------------


 
7
 
5.0           Default.
 
5.1           Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default (individually “Event of
Default” and collectively “Events of Default”):
 
5.1.1           Default in the Payment of Principal or Interest.  Default by
Borrower in the payment of any principal or interest due to the Bank under the
Note.
 
5.1.2           Misrepresentations.  One or more representations or warranties
made by the Borrower herein or in writing in connection with or pursuant to this
Agreement shall be false, inaccurate or misleading in any material respect.
 
5.1.3           Breach of Covenants.  If any agreement or covenant made by the
Borrower herein shall not be complied with, whether or not there shall be
compliance with any or all other agreements and covenants made by the Borrower
herein.
 
5.1.4           Default in Other Obligations.  Default shall be made with
respect to any indebtedness of the Borrower or any Guarantor, or the performance
of any other obligation incurred in connection with any indebtedness for
borrowed money of the Borrower, or any Guarantor, if the effect of such default
is to accelerate the maturity of such indebtedness or to permit the holder
thereof to cause such indebtedness to become due prior to its stated date of
maturity, or any such indebtedness shall not be paid when due.
 
5.1.5           Financial Statements.  Borrower or any Guarantor fails to
provide the Bank with financial statements, tax returns or other information as
may be required herein.
 
5.1.6           Taxes.  In the event Borrower shall fail to pay or discharge its
taxes, assessments, levies and governmental charges prior to the date of which
the penalties are attached thereto.
 
5.1.7           ERISA.  Any reportable event (as defined in Title IV of ERISA)
which might constitute grounds for the termination of any retirement plan of
Borrower or for the appointment by the appropriate regulatory body of a trustee
to administer any such retirement plan shall have occurred and be continuing for
thirty (30) days after written notice to such effect shall have been given to
Borrower or any such retirement plan shall be terminated or a trustee shall be
appointed to administer any such retirement plan, or the Pension Benefit
Guaranty Corporation shall institute proceedings to terminate any such
retirement plan or to appoint a trustee to administer any such retirement plan.
 
5.1.8           Money Judgments.  An uninsured judgment for the payment of money
in excess of $50,000.00 shall be entered against Borrower, or any Guarantor, or
any attachment, execution or garnishment shall be issued or filed against any of
the property of the Borrower, or any Guarantor and shall not be released or
discharged within ten (10) days.
 

--------------------------------------------------------------------------------


 
8
 
5.2           Effects of an Event of Default.  Upon the happening of one or more
Events of Default:
 
5.2.1           If an Event of Default occurs under paragraphs 5.1.1 through
5.1.8 hereof, the Bank’s obligations hereunder shall be cancelled immediately,
automatically and without notice, and the unpaid principal of the Loan with
interest accrued thereon shall become immediately due and payable without any
presentment, demand, protest, notice of protest or notice of any kind, all of
which are hereby expressly waived.
 
6.0           Except as specifically amended herein, all of the terms,
covenants, conditions and stipulations contained in the Note and all of the
other documents relating thereto (the “Loan Documents”) are hereby ratified and
confirmed in all respects, shall continue to apply with full force and effect.
 
7.0           Neither this Loan Agreement nor any other Loan Document nor any
provision hereof or thereof may be modified, amended, changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.
 
8.0           This Loan Agreement may be executed in one or more counterparts
each of which shall be an original but all of which when taken together shall
constitute one and the same instrument.  The failure of any party listed below
to execute, acknowledge or join in this Agreement, or any counterpart hereof,
shall not relieve the other signatories from the obligations hereunder.
 
9.0           This Loan Agreement is and shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York.
 
10.0           This Loan Agreement is binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.
 
11.0           Nothing in this Loan Agreement or any other Loan Document is
intended to or shall be deemed to create any rights or obligations of
partnership, joint venture, or similar association among the parties hereto.
 
12.0           If any term, covenant, provision or condition of this Loan
Agreement or any of the other Loan Documents shall be held to be invalid,
illegal or unenforceable in any respect, this Agreement shall be construed
without such term, covenant, provision or condition.
 
13.0           This is the Loan Agreement referred to in, is entitled to the
benefits of, and is subject to the Note, the Security Agreement, and Guaranty,
the respective terms of which are incorporated herein by reference.
 
14.0           The parties hereto hereby irrevocably and unconditionally waive
any and all rights to trial by jury in any action, suit or counterclaim arising
in connection with, out of or otherwise related to this Agreement, and every
other Loan Document heretofore, now or hereafter executed and/or delivered in
connection therewith, the Loan and all other obligations of the Borrower or
Guarantor related thereto or in any way related to this transaction or otherwise
with respect to the Premises.
 

--------------------------------------------------------------------------------


 
9
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 
Borrower Name:
 
AIRBORNE, INC.
         
Signature:
  /s/ John H. Dow  
Print Name and Title:
 
John Dow, President
         
Borrower Name:
 
FIRSTFLIGHT, INC.
         
Signature:
  /s/ Ronald J. Ricciardi  
Print Name and Title:
 
Ronald J. Ricciardi, President
         
Guarantor Name:
 
MARGESON AND ASSOCIATES, INC
         
Signature:
  /s/ John H. Dow  
Print Name and Title:
 
John Dow, President
         
Guarantor Name:
 
FBO AIR WILKES-BARRE, INC.
         
Signature:
  /s/ Ronald J. Ricciardi  
Print Name and Title:
 
Ronald J. Ricciardi, President
         
Guarantor Name:
 
FBO AIR-GARDEN CITY, INC.
         
Signature:
  /s/ Ronald J. Ricciardi  
Print Name and Title:
 
Ronald J. Ricciardi, President
         
Guarantor Name:
 
FIRSTFLIGHT HELIPORT, LLC
         
Signature:
  /s/ Ronald J. Ricciardi  
Print Name and Title:
 
Ronald J. Ricciardi, President

 

--------------------------------------------------------------------------------


 
10
 

 
Guarantor Name:
 
FIRSTFLIGHT MANAGEMENT, LLC
         
Signature:
  /s/ John H. Dow  
Print Name and Title:
  John H. Dow, Manager and Member          
Guarantor Name:
 
WILLIAM WACHTEL
         
Signature:
  /s/ William Wachtel    
Print Name:
  William Watchel          
Guarantor Name:
 
JOHN DOW
         
Signature:
  /s/ John H. Dow  
Print Name:
  John H. Dow          
Lender Name:
 
FIVE STAR BANK
         
Signature:
     
Print Name and Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
11
 
STATE OF NEW YORK
)
 
COUNTY OF __________
)
ss.:



On the _____ day of «Closing_Month», in the year «Closing_Year», before me, the
undersigned, a Notary Public in and for said State, personally appeared
«B_Sig_Name», personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.



             
Notary Public
       
STATE OF NEW YORK
)
   
COUNTY OF __________
)
ss.:
 



On the _____ day of «Closing_Month», in the year «Closing_Year», before me, the
undersigned, a Notary Public in and for said State, personally appeared
_______________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.



             
Notary Public
               
STATE OF NEW YORK
)
   
COUNTY OF __________
)
ss.:
 

 
On the _____ day of «Closing_Month», in the year «Closing_Year», before me, the
undersigned, a Notary Public in and for said State, personally appeared
_______________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.



     
Notary Public

 

--------------------------------------------------------------------------------



A-1
 
EXHIBIT “A”


Loans from Bank to Borrower:
 
1.           A loan in the amount of $1,000,000.00 from Bank to Borrower dated
March 2, 2009.
 

--------------------------------------------------------------------------------


 
B-1

EXHIBIT “B”


 
Security Agreement:  The term “Security Agreement” as used in this Loan
Agreement shall mean a certain Security Agreement dated March 2, 2009, securing
any and all indebtedness of Borrower to Lender.
 

--------------------------------------------------------------------------------


 
C-1
 
EXHIBIT “C”
 
NONE
 

--------------------------------------------------------------------------------


 
D-1
 
EXHIBIT “D”
 
NONE
 

--------------------------------------------------------------------------------


 